Citation Nr: 0509592	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  96-47 788	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for a low back disability, 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from August 1978 to August 1981, and from May 
1986 to November 1991.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  The RO denied an 
evaluation in excess of 40 percent for the appellant's 
service-connected lumbar spine disability.  The Board most 
recently remanded the case to the RO for additional 
development in September 2003.


FINDINGS OF FACT

1.  The appellant's service-connected low back disability is 
manifested by complaints of severe low back pain with 
radiation into his legs and with reduced activity due to the 
pain; objective clinical findings show tenderness and 
moderate to severe restriction of lumbar spine motion with 
normal gait, no muscle atrophy, no incoordination, no 
weakness, and no sensory loss.  Radiologic findings show 
bulging discs at L4-5.

2.  The level of disability produced by the appellant's low 
back disability is consistent with severe lumbosacral strain 
or severe intervertebral disc syndrome, but not pronounced 
intervertebral disc syndrome.

3.  The appellant does not have unfavorable ankylosis of the 
entire thoracolumbar spine. 

4.  The appellant has not demonstrated incapacitating 
episodes that have a total duration of at least six weeks 
during the past twelve months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the appellant's low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.68, 4.71a, Diagnostic Codes 5003, 5010, 5235-
5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Rating claim

The appellant contends that his low back disability is more 
severely disabling than the current evaluation reflects.  He 
maintains that his low back condition warrants an evaluation 
in excess of the currently assigned 40 percent rating.  The 
appellant testified at his January 1997 personal hearing at 
the RO that his back causes a great deal of pain every day 
whether he is sitting or standing.  The appellant further 
testified that the pain kept him from driving for long 
periods, that bending directly down was painful, and that he 
wore a back brace at work.  The appellant stated that sitting 
half an hour or more was painful, that climbing stairs was 
painful and that prolonged sitting was difficult.  The 
appellant also testified that he was experiencing pain in his 
buttocks and calves that was a radiating pain.  He said that 
he had tingling in his lower extremities.  

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

A.  Medical evidence

Review of VA treatment records reveals that the appellant was 
treated for complaints relating to his skin, chest pain, 
gastrointestinal problems, breathing problems, and Achilles 
tendon rupture between January 1995 and December 1996.  In 
May 1997, the appellant complained of low back pain that was 
chronic with flare-ups.  In July 1997, physical examination 
revealed lumbosacral muscular spasm.  Straight leg raises 
were negative bilaterally.  In August 1997, he said that his 
back still hurt.  In December 1998, the appellant complained 
of low back pain all the time.  He was not sure of any 
numbness and said that the pain did not go anywhere.  In 
September 1999, the appellant complained of increased low 
back pain with radiation to both thighs.  He denied numbness 
and tingling.  He also denied bowel and bladder problems.  On 
physical examination, there was tenderness over the lower 
paralumbar area.  Motor testing was 5/5 and sensation was 
intact.  Straight leg raises were negative.  The diagnosis 
was degenerative joint disease with history of L4-5 disc 
bulge without neurologic abnormality.

In May 2001, the appellant complained of chronic persistent 
low back pain.  He said that the pain persisted throughout 
the day and denied bladder and bowel problems.  On physical 
examination, neurologic testing was nonfocal.  The doctor 
noted that the appellant's lumbar lordosis was preserved on 
standing.  The appellant was next seen at VA in November 2002 
by this same doctor and the doctor noted no changes in the 
appellant's complaints of chronic persistent low back pain.  
The appellant reported no real help from nonsteroidal anti-
inflammatory drugs (NSAIDs) and said that he was still having 
low back pain that radiated down the back of his left leg to 
the knee.  He denied paresthesia of the feet.  On physical 
examination, neurologic testing was nonfocal.  His lumbar 
lordosis was preserved on standing.  Straight leg raising was 
positive on the left.  In December 2002, the appellant 
reported that his pain had increased into his right buttock.  
He denied bowel and bladder changes.  On physical 
examination, he exhibited a normal gait, as well as full 
range of motion with pain.  He was neurovascularly intact to 
his toes.  Radiographic examination revealed L5 
spondylolisthesis.

In February 2003, the appellant reported that the pain was 
severe in his low back and that it radiated into his left 
groin and down his left leg.  He said that he had numbness in 
the whole leg with no weakness.  He said that he was taking 
pain medication.  MRI testing revealed Grade I 
anterolisthesis of L4 on L5, severe disc space narrowing and 
degenerative ridging of the endplates at this level, mild 
loss of disc height at L5-S1, and bilateral peripheral 
stenosis L4-L5, left greater than the right, secondary to the 
anterolisthesis.  It was noted that the appellant worked 
eight hours per day with no heavy lifting, that he lived in a 
two-story house and that he was independent with mobility and 
in his activities of daily living.  On physical examination, 
the appellant's gait was not antalgic and it had a normal 
cadence.  Strength was 5/5 in both lower extremities.  
Sensation was intact.  Straight leg raises were negative 
bilaterally.  There was tenderness to palpation over the 
lumbar paraspinals.  The appellant was next seen in May 2003; 
it was noted that his March 2003 EMG testing was normal.  He 
complained of 8/10 low back pain without weakness, numbness 
or tingling or bowel or bladder problems.  He said that he 
took pain medication with some relief, but that the pain was 
still intense at times.  On physical examination, there was 
no noted asymmetry of the low back.  There was a quarter-
sized muscular bulging of skin at L4-L5.  There was mild to 
moderate tenderness to palpation of the lumbar spine and the 
paraspinal musculature from L3-S1.  Range of motion of the 
lumbar spine was full except for forward flexion of 
approximately 20 degrees.  Strength was 5/5 in both lower 
extremities.  Sensation was intact.  Straight leg raises were 
negative bilaterally.  The plan was for physical therapy for 
four weeks twice a week.  In July 2003, the appellant was 
afforded physical therapy back education.

In May 2004, physical examination revealed that the 
appellant's motor strength was 5/5 in both lower extremities.  
Sensation was intact.  An addendum noted that the appellant 
was doing well at work if he protected his back.  Two months 
later, the appellant complained of persistent chronic low 
back pain, especially in rainy weather.  He said that he 
wanted a TENS unit.  On review of systems, he had no new 
complaints.  On physical examination, he was in no apparent 
distress.  In December 2004, the appellant underwent a 
psychology pain assessment.  He said that his pain was 
primarily in his low back but that it radiated down his left 
leg at times.  He reported that he was usually in severe pain 
most mornings and that his pain was severe when he bent too 
far or lifted too much.  He said that he would feel 
instability in his back at such times.  He reported increased 
pain if he sat too long.  He reported some relief with 
NSAIDs.  He said that his pain averaged 8-9 at times on most 
days.  The examiner observed that the appellant walked at a 
moderate pace and that he shifted positions from time to time 
while sitting.  No other nonverbal pain behaviors were noted.

The appellant has undergone several VA medical examinations 
over the past decade.  In October 1995, he underwent a VA 
muscles examination; he complained of persistent low back 
pain and said that he took Motrin as needed.  It was 
difficult for him to toe walk, to heel walk and to squat.  
Straight leg raising was positive on the left at 35 degrees 
and on the right at 45 degrees.  There were paraspinal muscle 
spasms with tenderness around the L4-5 area.  The appellant 
demonstrated 50 degrees of flexion, 25 degrees of extension, 
30 degrees of rotation bilaterally and 30 degrees of lateral 
bending bilaterally; the motion was accomplished with pain.  

The appellant underwent a VA neurological examination in 
April 1996.  The appellant demonstrated no obvious focal 
motor weakness, atrophy or fasciculations.  Sensation was 
normal.  Coordination was within normal limits.

The appellant underwent a VA spine examination in September 
1997; he complained of constant low back pain across the belt 
line.  He reported that his legs felt weak, but said that he 
could walk although he had constant low back pain.  On 
physical examination, the appellant demonstrated forward 
flexion of 15 degrees; backward extension of zero degrees; 
right and left lateral flexion of 15 degrees; and right and 
left rotation of 20 degrees; the appellant complained of pain 
on any motion of the trunk.  The appellant walked slowly, but 
not with an abnormal gait.  On standing, the lordotic curve 
was excessively increased.  Sensory testing was intact.  
There was no muscle atrophy in the thighs or calves.  
Straight leg raises were positive at 30 degrees.  MRI testing 
revealed anterior osteophytes at L4 with diffuse bulging 
discs at L4-5, but there was no evidence of focal herniation 
or spinal stenosis.

The appellant underwent a VA genitourinary examination in 
June 1998.  The appellant reported having no muscle weakness.  
He said that he took pain medication.  He also reported that 
he had missed three or four days from work that year due to 
his back.  The appellant also underwent a VA joints 
examination that month.  He said that had taken "several 
days" of sick time for his back and that he took morphine 
for his back.

The appellant underwent a VA medical examination in June 
2000; he reported taking 800 milligrams of Motrin as needed.  
He appeared to be in no distress and his gait was 
unremarkable (normal).  He had normal posture.  On physical 
examination, the appellant was without painful motions, 
muscle spasm or weakness in the lumbar spine area.  Range of 
motion was within normal limits and without pain.  The 
examiner stated that normal flexion was from zero to 95 
degrees, normal extension from zero to 35 degrees, normal 
lateral bending from zero to 40 degrees, and normal rotation 
from zero to 35 degrees.  The examiner stated that there were 
no signs of abnormal weight bearing.  The appellant 
demonstrated normal function on standing and walking.  He did 
not require any assistive device for walking.  Sensation and 
motor function were normal.  

The appellant most recently underwent VA examination in April 
2004; the examiner reviewed the appellant's medical records.  
The appellant complained of low back pain that radiated to 
both legs.  He said his pain was 7/10 most days and that he 
was taking NSAIDs two to three times per day.  He described 
his flare-ups as occurring two to three times per year.  He 
said that he would take up to one day off.  The examiner 
noted that the appellant's additional limitation as result of 
increased pain would be estimated at 25 percent.  The 
appellant denied numbness, weakness and bladder/bowel 
complaints.  He said that he walked without assistive devices 
and that he used no braces.  He said that he could walk about 
50 feet slowly.  His gait was steady.  He was noted to be 
independent in all activities of daily living and to be able 
to maintain a job.  He reported decreased recreational 
activities due to pain.  He said that his back pain did not 
inhibit him from driving.  On physical examination, there was 
no musculature atrophy.  The appellant's posture was erect 
and his gait was normal.  His limbs were symmetrical.  He had 
normal lordotic curvature of the spine.  The appellant 
demonstrated zero to 50 degrees of forward flexion, with pain 
at 20 degrees.  He demonstrated zero to 10 degrees of 
extension, with pain at 10 degrees.  He also demonstrated 20 
degrees of lateral bending right and left with pain at 10 
degrees, as well as 15 degrees of lateral rotation right and 
left with no pain.  There was no evidence of muscular atrophy 
or ankylosing.  Sensory testing was intact.  There was no 
evidence of abnormal gait with increased pain.  There was 
localized tenderness along the lumbar spine.  

In a September 2004 addendum, the examiner again reviewed the 
claims file and stated that the appellant did not have any 
cord compression and that there was no evidence of vertebral 
fracture.  Limited range of motion with spasms of the lumbar 
area was noted.  The examiner stated that there was no 
ankylosing.  There was no marked deformity of the spine.  
There was no muscle weakness.  The examiner stated that the 
appellant had degenerative disc disease with pain on a 
constant basis.  The examiner indicated that the appellant 
had episodes of increased back pain that required bedrest 
twice a month and that he had been off work three to four 
days per month.  The examiner stated that the appellant's low 
back disability was moderate.

B.  Low back claim

The Board notes that the applicable regulations in effect at 
the time of the appellant's disputed rating decision 
contained a number of Diagnostic Codes relating to the lumbar 
spine.  A 40 percent evaluation was warranted for severe 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief under Diagnostic Code 5293.  A 40 percent 
evaluation was warranted for a severe lumbosacral strain with 
listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwaite's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion under Diagnostic Code 
5295.  38 C.F.R. § 4.71a (1995).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (1995).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent rating.  Id.  Incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months warrant a 20 
percent rating, and incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent rating.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
rating.  Id.  Incapacitating episodes are those of acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.  

The Board notes that the enumerated criteria for back 
disabilities set forth in VA's Schedule were changed, 
effective September 26, 2003.  68 Fed. Reg. 51,454 (August 
27, 2003).  (The appellant was notified of these new criteria 
in the December 2004 Supplemental Statement of the Case).  
This change revised the spine criteria to "ensure that it 
uses current medical terminology and unambiguous criteria, 
and [to ensure] that it reflects medical advances that have 
occurred since the last review."  It addition to renumbering 
the Diagnostic Codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities will be 
evaluated.  (Intervertebral disc syndrome will be rated under 
the general rating formula for the spine or under a formula 
for disc syndrome based on incapacitating episodes.)  Id.  

Another factor to consider is the degree of pain a veteran 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The appellant has described to 
physicians his subjective complaints of chronic pain and pain 
on use, and objective medical evidence did show findings of 
tenderness and spasms in the area of the lumbar paraspinal 
muscles, as well as decreased range of motion.  Although none 
of the objective medical evidence of record shows any 
findings of weakness or atrophy, the appellant was noted on 
several occasions to exhibit spasms.  In addition, the 
appellant has consistently complained of severe low back pain 
that is worsened upon use.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence shows that the appellant's lumbar symptomatology 
approximates the schedular criteria for an evaluation of 40 
percent, but no more under Diagnostic Code 5292, 5293 or 5295 
(2002).  The pain and functional limitations caused by the 
lumbar spine disorder are contemplated in the evaluation for 
limitation of motion of the lumbar spine that is represented 
by that rating.

In order for a higher evaluation to be awarded, the appellant 
would have to demonstrate pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  However, while there is evidence of 
degenerative disc disease at L4-5, there is no medical 
evidence showing that the appellant suffers from any 
intervertebral disc syndrome that is more than severe in 
degree (40 percent rating).  In short, the evidence described 
above does not reflect persistent symptoms such as those 
identified in the rating criteria.  Additionally, there is no 
indication that the veteran experiences only little 
intermittent relief from symptoms related to disc syndrome.  
Moreover, no ankylosis of the lumbar spine has been 
clinically demonstrated.  Therefore Diagnostic Codes 5293 and 
5289 are not helpful to the appellant's case.  

The Board has also considered the degree of limitation of 
motion that the appellant has, which in this case is severe 
at its worst (taking into consideration the 25 percent 
additional limitation due to increased pain).  Thus an 
evaluation in excess of 40 percent for the appellant's lumbar 
spine disability is not warranted.  38 C.F.R. § 4.71a (2002).

As for the criteria that became effective in September 2002 
relative to disc syndrome, there is no indication that the 
appellant has suffered any incapacitating episodes as defined 
by the rating criteria.  Additionally, although he has had 
some radiating pain that might be treated as a neurologic 
symptom ratable under neurologic diagnostic criteria, it has 
not been present constantly, or nearly so as required by 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  There is no 
definitive evidence that any neurological impairment exists - 
for example, EMG/NCS testing in March 2003 was normal.  

As for the criteria that became effective from September 26, 
2003, the award of a rating greater than 40 percent would 
require a showing of unfavorable ankylosis of the entire 
thoracolumbar spine.  68 Fed. Reg. 51454-51458 (Aug. 27, 
2003).  As already noted, this has not been shown.

The appellant has indicated that he should be rated as more 
than 40 percent disabled for his low back disability due to 
his symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The VA medical examination reports indicate moderate to 
severe limitation of motion with pain on motion and 
tenderness to palpation.  The most recent VA examiner 
described the appellant's lumbar spine disability as moderate 
in severity.  These clinical assessments are considered 
persuasive as to the appellant's degree of impairment due to 
his low back disability since they consider the overall 
industrial impairment due to his lumbar spine disability.

The findings needed for the next higher evaluation of 50 
percent are not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against the claim 
for a higher rating, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

C.  Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the low back disability 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected low back disability has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for the low back disability, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for any 
low back disability, and he has not demonstrated marked 
interference with employment.  The appellant has not offered 
any objective evidence of any symptoms due to the low back 
disability that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(when evaluating a rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claim.  In the September 
1996 Statement of the Case (SOC), the RO informed the 
appellant about what the evidence had to show to establish 
entitlement to a higher rating for the lumbar strain 
disability.  Thereafter, the RO sent the appellant 
Supplemental Statements of the Case (SSOCs) in December 1997, 
March 2001, and December 2004, in which he was informed of 
the changes in the Diagnostic Codes relating to the lumbar 
spine.  In April 2004, the RO sent the appellant a letter in 
which he was informed of VA's duty to assist and what kinds 
of evidence the RO would help obtain and what evidence was 
still needed.  (Although this letter was clearly sent after 
the 1995 rating decision appealed by the veteran, the Board's 
2003 remand had made it clear what sort of evidence was yet 
required to demonstrate that a rating higher than 40 percent 
was required.  In particular, the Board sought more medical 
evidence to show that the veteran met the criteria for a 
higher rating and the veteran was informed of the need to 
obtain such evidence.  Additionally, the April 2004 letter 
made clear to the veteran what was required of him to 
substantiate his claim and he was given opportunity to 
present additional evidence.  Consequently, the Board does 
not find that the late notice under the VCAA represented an 
error that requires remand to the RO.  Nothing about the 
evidence or the veteran's response to RO notifications 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)  Therefore, VA has no 
outstanding duty to inform that was unmet.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was provided with the 
text of 38 C.F.R. § 3.159 in the SSOC issued in December 
2004.  The appellant did not provide any information to VA 
concerning treatment records that he wanted the RO to obtain 
for him.  In January 2005, the appellant was informed that he 
could submit more evidence; no evidence was thereafter 
submitted.  Therefore, there is no duty to assist that was 
unmet.



	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 40 percent for the veteran's low 
back disability is denied.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


